Citation Nr: 1031050	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  10-02 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968, to include a period of service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied service connection for hearing loss and 
tinnitus.

In May 2009, a personal hearing was held at the RO before a 
Decision Review Officer (DRO).  A videoconference hearing was 
subsequently held in May 2010 before the undersigned Acting 
Veterans Law Judge.  Transcripts of these proceedings have been 
associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss cannot be reasonably 
disassociated from his military service.

2.  The Veteran's tinnitus cannot be reasonably disassociated 
from his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  In this case, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
assuming without deciding that any error was committed with 
respect to the duty to notify or the duty to assist, such error 
was harmless and need not be further considered.  

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease of 
the nervous system, such as sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

A Veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only 
such conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
The presumption of soundness, however, attaches only where there 
has been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
History provided by the Veteran of the preservice existence of 
conditions recorded at the time of the entrance examination does 
not, in itself, constitute a notation of a preexisting condition.  
38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut 
the presumption of sound condition for disorders not noted on the 
entrance examination report, VA must show by clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service.  38 U.S.C.A. § 1111; 
VAOPGCPREC 3- 2003.  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the pre-
service disability underwent an increase in severity.  38 C.F.R. 
§ 3.306(b).  This includes medical facts and principles that may 
be considered to determine whether the increase is due to the 
natural progress of the condition.  Id.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 C.F.R. § 3.306(b).  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1). 

In order to establish service connection for the claimed 
disorder, there generally must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships of 
such service, will be accepted as sufficient proof of service 
connection of any disease or injury alleged to have been incurred 
in such service in the case of any veteran who engaged in combat 
with the enemy in active service with a military, naval, or air 
organization of the United States during a period of war.  38 
U.S.C.A. § 1154(b) (West 2002); see also 38 C.F.R. § 3.304(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Every 
reasonable doubt in these service connection cases will be 
resolved in favor of the veteran, and may only be rebutted by 
clear and convincing evidence. 38 U.S.C.A. § 1154(b).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

For VA purposes, impaired hearing is considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  

The Veteran contends that he has bilateral hearing loss and 
tinnitus as a result of combat-related noise exposure in service.  
For the reasons that follow, the Board concludes that service 
connection for both of these conditions is warranted.  

Historically, the Veteran served on active duty in the Army from 
September 1966 to September 1968.  His March 1966 enlistment 
examination noted that his ears were normal.  An audiological 
evaluation at that time revealed pure tone 


thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
-10 (0)
5 (15)
15 (20)
LEFT
0 (15)
0 (10)
5 (15)
20 (30)
40 (45)

(NOTE: Prior to November 1967, audiometric results were reported 
in standards set forth by the American Standards Association 
(ASA).  Those are the figures on the left of each column and are 
not in parentheses.  Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards have been converted 
to ISO-ANSI standards and are represented by the figures in 
parentheses.)

His service treatment records were silent as to any complaints or 
treatment for bilateral hearing loss or tinnitus.  His August 
1968 separation examination found his ears to be normal.  Results 
of an audiological evaluation were documented as having the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

Following his discharge from the service, the earliest evidence 
documenting the Veteran's complaints of hearing loss and tinnitus 
is his service connection claim filed herein in October 2008.

Notwithstanding the lack of clinical findings of hearing loss and 
tinnitus during service or at separation, the Veteran maintains 
that he suffered combat-related noise exposure in Vietnam.  His 
DD Form 214 shows that his military occupational specialty was 
light weapons infantry and that he served in Vietnam for almost a 
year.  The form also indicates that the Veteran received numerous 
decorations, including a Combat Infantryman's Badge.  In this 
regard, the Board fully acknowledges that the Veteran had combat 
service.  As such, his own statements as to noise exposure 
associated with combat operations in Vietnam are accepted without 
independent corroboration, as they are consistent with the 
circumstances, conditions and hardships of the his service.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(b).  Additionally, it is 
noted that the claims file does not contain any clear and 
convincing evidence to the contrary.  For the aforementioned 
reasons, inservice noise exposure is conceded here.  See Hickson, 
12 Vet. App. at 253.

The Veteran was afforded a VA audiological examination in 
December 2008 to assess the current nature and etiology of his 
bilateral hearing loss and tinnitus.  The examiner noted that the 
Veteran's claims file had been reviewed.  The Veteran reported an 
inservice history of exposure to incoming mortar rounds, 
explosions and gunfire.  In the civilian sector, the Veteran 
worked in an office job for the State of Nebraska, Department of 
Agriculture.  Noisy hobbies were denied.  The Veteran reported a 
history of tinnitus dating back to service.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
55
60
60
LEFT
5
15
65
65
60

Speech audiometry revealed speech recognition ability of 88 
percent in both ears.  An analysis of these audiometric results 
indicates that the Veteran meets the regulatory criteria for a 
bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  The 
VA examiner explained that the test results indicated normal 
hearing in the low frequencies, sloping to a moderately severe 
high frequency sensorineural hearing loss bilaterally.  The VA 
examiner then opined that the Veteran's bilateral hearing loss 
was not related to his military acoustic trauma.  In support of 
this opinion, the VA examiner noted that the Veteran's hearing 
was normal upon service separation.  The VA examiner indicated 
that a normal audiogram subsequent to the noise exposure would 
verify that the hearing had recovered without permanent loss.  
The Veteran was referred for additional testing for tinnitus as 
there was no related hearing loss.

The claims file was referred to another VA examiner in January 
2009 for an opinion as to the Veteran's claimed tinnitus.  
Following a review of the claims file, including the results of 
the December 2008 audiological examination, the VA examiner 
opined that it was less likely as not that the Veteran's tinnitus 
was related to military service.  In support of this opinion, the 
VA examiner noted that there was a lack of evidence in the claims 
file of any complaints of tinnitus during service, and that the 
time between service and the date of this evaluation was over 40 
years without any evidence of audiological treatment in the 
intervening years.  

In March 2009, the claims file was returned to the December 2008 
VA audiological examiner for further opinion.  The claims file, 
including the results of the December 2008 audiological test, was 
reviewed.  The VA examiner stated that there was no significant 
evidence to disregard the separation physical.  She indicated 
that there were a variety of reasons why the initial enlistment 
physical would display a temporary hearing loss which might have 
improved at military separation; thus, thresholds of zero did not 
indicate "lack of pure tone testing of [sic] voice only 
testing."  The VA examiner therefore opined that it was not 
likely that the Veteran's current hearing loss or tinnitus was 
related to military noise exposure.  It was noted, however, that 
it was likely that tinnitus was related to hearing loss that 
occurred after service.

The claims file was again referred to the same VA audiological 
examiner in July 2009 for further opinion, this time to include 
consideration of the Veteran's testimony at the May 2009 DRO 
hearing.  In the opinion, the VA examiner states that there is a 
high correlation between hearing loss, tinnitus and noise 
exposure.  It is explained that the presence of a ratable hearing 
loss from service or audiometric configuration consistent with 
noise exposure is a strong indicator that any reported tinnitus 
is also from noise exposure.  Conversely, normal hearing from 
service strongly suggests that any reported tinnitus is less 
likely to be from noise exposure in service.  The VA examiner 
opines that it is less likely as not that the reported tinnitus 
was from military noise exposure, since the Veteran's hearing was 
normal at separation.  Rather, the VA examiner finds the 
Veteran's reported tinnitus to be more likely than not due to the 
existing hearing loss and/or noise exposure subsequent to 
service.  

The medical evidence of record also includes a private medical 
statement dated in April 2010 from C.L.K., M.D.  It is noted 
therein that the Veteran reports having had some hearing loss 
upon induction into the military and that upon discharge he 
questionably had some normal hearing.  The Veteran's history of 
being an infantryman with combat exposure and being exposed to 
helicopter noise frequently is also noted.  The Veteran's post-
service activities are noted as not likely to produce much 
hearing injury.  Specifically, these activities, as reported by 
the Veteran, include working in an office setting for a majority 
of the years; no hobby activities that would include loud noises; 
no frequent exposure to motors other than a lawnmower; pheasant 
hunting approximately six times since discharge, with only a 
couple of shots each time; and no hunting practice or clay pigeon 
shooting.  Based on the Veteran's history, Dr. C.L.K. concludes 
that it is at least as likely as not that his hearing loss is a 
result of his military activities.  

After reviewing the Veteran's claims file, the Board finds there 
to be conflicting medical opinions of record as to whether the 
Veteran's current bilateral hearing loss is related to his 
military service.  In weighing these opinions, the Board has 
considered the Veteran's competent and credible statements which 
reported the onset of his hearing loss as during his military 
service.  The Board has also considered the statements of the 
Veteran and his wife concerning the continuity of symptomatology 
of ringing in his ears since service, and the fact that tinnitus 
is a disability that lends itself to lay observation.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As discussed above, 
the Veteran's inservice exposure to acoustic trauma has already 
been conceded.  To the extent the Veteran is shown to have 
entered service with preexisting left ear hearing loss disability 
and some degree of hearing loss in his right ear, and separated 
from service with noticeably improved normal hearing, the Board 
questions the reliability of the audiological test results listed 
on his August 1968 separation examination report.  See 38 C.F.R. 
§ 3.385; Hensley, 5 Vet. App. 157.  In this regard, the Board 
finds the probative value of the December 2008 VA examination 
report and January 2009, March 2009 and July 2009 VA opinions, 
all of which discount a link between the Veteran's current 
hearing loss and tinnitus based solely on findings of 
normal/improved hearing at separation, to be outweighed by the 
April 2010 private medical opinion, the Veteran's competent and 
credible statements and his wife's credible statement.  Resolving 
any reasonable doubt in favor of the Veteran, the Board therefore 
finds that there is credible medical evidence that the Veteran's 
hearing loss was incurred, or at the very least aggravated, in 
service, and credible lay evidence that his tinnitus had its 
onset in service.

Accordingly, applying the doctrine of reasonable doubt, the Board 
finds that the evidence is at least in equipoise in showing that 
the Veteran's bilateral hearing loss and tinnitus are related to 
active military service.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  As such, service connection for bilateral hearing 
loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


